USCA11 Case: 21-13285     Date Filed: 08/29/2022   Page: 1 of 19




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13285
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANDRE MOORE,
a.k.a. George Harry Bookard,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00205-TPB-SPF-1
                   ____________________
USCA11 Case: 21-13285       Date Filed: 08/29/2022     Page: 2 of 19




2                      Opinion of the Court                21-13285


Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.
PER CURIAM:
       Andre Moore appeals his 96-month total sentence for access
device fraud and aggravated identity theft. He argues that his sen-
tence was substantively unreasonable because the district court did
not give a sufficiently compelling justification for the upward vari-
ance and did not consider Moore’s various mitigating factors. For
the following reasons, we affirm.
                                 I.
       In May 2020, a criminal complaint was filed in the Middle
District of Florida against “George Harry Bookard” for access de-
vice fraud and aggravated identity theft, and an arrest warrant was
executed in the Southern District of Florida. At a detention hearing
before a magistrate judge in the Southern District of Florida,
Moore identified himself as “George Bookard,” and the magistrate
judge ordered him detained and committed to the Middle District
of Florida. A grand jury in the Middle District of Florida charged
“Bookard” with six counts of access device fraud and three counts
of aggravated identity theft. After “Bookard” filed an amended mo-
tion for pretrial release in August 2020, a magistrate judge held a
bond hearing, during which Moore responded as Bookard. The
government notified the magistrate judge that it believed Moore
was not George Bookard, who was a real person in New York.
Moore’s counsel responded that the pretrial report suggested that
USCA11 Case: 21-13285        Date Filed: 08/29/2022      Page: 3 of 19




21-13285                Opinion of the Court                         3

his real identity was George Bookard and that he did not challenge
his identity at his detention hearing in the Southern District of Flor-
ida. The magistrate judge expressed concern about Moore’s iden-
tity and denied his motion for pretrial release.
       In May 2021, Moore was charged in a superseding infor-
mation with access device fraud, in violation of 18 U.S.C.
§ 1029(a)(2) (Count One), and aggravated identity theft, in viola-
tion of 18 U.S.C. § 1028A (Count Two). Moore waived prosecution
by indictment and consented to being charged by information. Af-
ter Moore consented to holding the change-of-plea hearing before
a magistrate judge, he pleaded guilty to both counts, under a writ-
ten plea agreement.
       The factual proffer to the plea agreement stated the follow-
ing. From around September 2019 to around May 2020, Moore
committed access device fraud and identity theft on multiple occa-
sions by obtaining personal identifying information (“PII”) of more
than 100 victims, which he used to obtain new or access dormant
credit card accounts. Moore used the credit card accounts at stores
throughout the United States and was captured on several store
surveillance videos using the unauthorized access devices, i.e.,
credit cards with the victims’ PII, to purchase faucets, which he re-
sold over the internet, and other items. The total loss from
Moore’s unlawful use of the credit cards was $650,145.03. In Octo-
ber 2019, Moore used victim A.J.’s PII to obtain a Lowe’s credit
card issued by Synchrony Bank and used that credit card to make a
$3,110.55 purchase at the store, a transaction that affected
USCA11 Case: 21-13285       Date Filed: 08/29/2022    Page: 4 of 19




4                      Opinion of the Court               21-13285

interstate and foreign commerce. Investigators interviewed the
victim, who reported that he did not know Moore, did not author-
ize the purchases, and did not permit Moore to possess or use the
PII or account information. Moore knew that his use of A.J.’s PII
was fraudulent, that his use of the credit card with A.J.’s account
information was unauthorized, that A.J. was a real person, and that
he did not have lawful authority to use his identity or account in-
formation. Law enforcement discovered Moore’s fraudulent con-
duct after he tried to open a fraudulent credit card account at a
store in the name of victim A.E. in December 2019. Moore used
his own photograph on a fraudulent driver’s license with A.E.’s
date of birth and PII. The store’s customer service representative
identified the driver’s license as fraudulent because the ID number
did not conform to the usual Florida numbering format. A.E. con-
firmed to law enforcement that he did not know Moore and did
not permit him to possess or use his PII or account information.
While Moore was committing the fraud, he was living under the
false identity of “George Bookard” and gave this false identity to
law enforcement during his May 2020 arrest and in court at his ini-
tial appearance.
      The magistrate judge recommended that the district court
accept his guilty plea. And the district court did so.
       The presentence investigation report (“PSI”) largely reiter-
ated the factual proffer from the plea agreement in describing
Moore’s offense conduct, though it included instances of Moore
using the PII of thirteen more victims to obtain credit cards and to
USCA11 Case: 21-13285        Date Filed: 08/29/2022     Page: 5 of 19




21-13285               Opinion of the Court                         5

make purchases with such cards. The PSI also detailed the follow-
ing. Following Moore’s attempt to obtain a credit card account
using A.E.’s PII, Lowe’s employees wrote down Moore’s license
plate number as he drove out of the parking lot. Law enforcement
conducted a license plate inquiry on the license plate number,
which revealed the vehicle was registered to Enterprise Rentals.
Queries conducted with Enterprise Rentals and Wells Fargo deter-
mined that in December 2019, Moore rented the vehicle using his
driver’s license and his Wells Fargo debit card.
       In calculating the guideline range for Count One, the PSI ap-
plied a base offense level of 6 under U.S.S.G. § 2B1.1(a)(2). Moore
received a 14-level enhancement under U.S.S.G. § 2B1.1(b)(1)(H)
because the loss that resulted from his conduct was $650,145.03,
which was between $550,000 and $1.5 million. He received a 6-
level enhancement under U.S.S.G. § 2B1.1(b)(2)(A)(i) because the
offense involved 10 or more victims, as he obtained the personal
identifying information of more than 100 victims. He received a 2-
level enhancement under U.S.S.G. § 3C1.1 for obstruction of jus-
tice because he provided a false identity to a magistrate judge.
Moore received a 3-level reduction under U.S.S.G. § 3E1.1(a) and
(b) for acceptance of responsibility and timely notifying the gov-
ernment of his intention to plead guilty, resulting in a total offense
level of 21. The probation officer determined that Moore had two
criminal history points under U.S.S.G. § 4A1.1(c) from a 2009 con-
viction for felony larceny and a 2012 conviction for petit larceny,
resulting in a criminal history category of II. The probation officer
USCA11 Case: 21-13285        Date Filed: 08/29/2022     Page: 6 of 19




6                      Opinion of the Court                 21-13285

noted that Moore was a native and citizen of Jamaica and had ille-
gally resided in the United States since he was four years old. As to
Count One, the maximum term of imprisonment was ten years,
and as to Count Two, the minimum term of imprisonment was
two years. The term of imprisonment for Count Two had to be
imposed consecutively to Count One. Based on the total offense
level of 21 and a criminal history category of II, the probation of-
ficer determined a guideline range of 41 to 51 months’ imprison-
ment.
        Moore objected to the inclusion of the obstruction enhance-
ment under U.S.S.G. § 3C1.1. The probation officer responded that
Moore was arrested in May 2020 as “George Harry Bookard” and
that there was no information in the docket to show that Moore
asserted his identity to the district court at his initial appearance.
The probation officer also stated that, at a hearing on Moore’s mo-
tion for pretrial release in August 2020, the government opposed
the request for release because he had used several alias names, in-
cluding the charged name of George Harry Bookard, who was a
real person who resided in New York. The probation officer also
stated that Moore’s counsel advised the district court that the pre-
trial report had not been directly disputed and that Moore’s iden-
tity was that of George Bookard, and that Moore did not attempt
to correct his counsel or advise the district court that he was not
George Bookard. The probation officer noted the magistrate
judge’s concerns about Moore using alias names and was unsure as
to his identity and that, in October 2020, Moore’s counsel
USCA11 Case: 21-13285         Date Filed: 08/29/2022     Page: 7 of 19




21-13285                Opinion of the Court                          7

confirmed with the government that his true name was Andre
Moore. Moore also objected to the inclusion of his 2012 petit lar-
ceny conviction due to the lack of substantive information related
to the conviction.
        Before sentencing, Moore filed several letters of support.
The government filed a sentencing memorandum, arguing that the
enhancement for obstruction of justice was appropriate because
Moore misrepresented his identity as Bookard upon his federal ar-
rest in the Southern District of Florida, in his interview with the
probation officer to prepare the pretrial report, at his initial appear-
ance in the Southern District, and at his initial appearance and de-
tention hearing in the Middle District and provided Bookard’s
birthdate, which was material to detention. The government con-
tended that Moore’s obstructive conduct was egregious, as he al-
lowed the misrepresentations about his identity to continue at the
initial appearance, and that the enhancement was appropriate
when he gave a false identity to the probation officer preparing the
pretrial report. The government also argued that, given the seri-
ousness of Moore’s offense, a guidelines-range sentence was appro-
priate, considering he stole more than 100 identities, used them to
commit more than $650,000 in fraud, and exploited the COVID-19
pandemic to commit significant fraud.
       At sentencing, Moore withdrew his objection to the obstruc-
tion-of-justice enhancement, but still objected to the scoring of his
2012 petit larceny conviction. The district court noted that the Sen-
tencing Guidelines were advisory and that it wanted to give notice
USCA11 Case: 21-13285        Date Filed: 08/29/2022      Page: 8 of 19




8                       Opinion of the Court                 21-13285

that it was considering an above-guidelines sentence, considering
the amount of money at issue over a short time period. Moore
responded that, while the district court was not required to give
notice before imposing an above-guidelines sentence, he could ap-
peal such a sentence under the appeal waiver in his plea agreement.
       The district court then sustained Moore’s objection to the
prior conviction. The district court calculated Moore’s Guidelines
range, with a total offense level of 21 and a criminal history cate-
gory of I, as 37 to 46 months’ imprisonment, plus a consecutive 24-
month sentence for the aggravated-identity theft offense, for a total
of 61 to 70 months’ imprisonment. The district court stated that it
had read all the materials and the submissions from both sides.
During the statement by a representative from Lowe’s, the district
court confirmed that the total loss was $650,145.03.
       The government recommended a total sentence of 70
months’ imprisonment, which was at the high end of the Guide-
lines range. The government argued that, while Moore was com-
mitting credit card fraud and stealing people’s identities, he was liv-
ing under a false identity, which he used in speaking to law enforce-
ment and a magistrate judge. The government also argued that
the real George Bookard had told an agent that Moore had ruined
Bookard’s life by affecting Bookard’s credit, his ability to rent an
apartment, and his ability to get a car, and by causing him to be
sued. The government also contended that, because of Moore’s
insistence before the court and with law enforcement that he was
George Bookard and the lack of a Social Security number as a
USCA11 Case: 21-13285       Date Filed: 08/29/2022     Page: 9 of 19




21-13285               Opinion of the Court                        9

person illegally in the United States, it was unclear that Andre
Moore was his real name even when his fingerprints linked him to
the New York case. The government argued that, in jail calls,
Moore kept saying that no one should tell anyone his real name.
The government contended that the Guidelines range was reason-
able, if not low, considering the number of victims and loss amount
of $650,000. The government also argued that, while this was dif-
ferent from most credit card cases that involved a conspiracy of
multiple defendants, the Guidelines did not account for the com-
mission of the offenses during the COVID-19 pandemic, i.e., when
everyone was in lockdown and Moore used the fraudulent identi-
ties to purchase items that were scarce during the pandemic.
        During Moore’s allocution, he stated that he wanted to apol-
ogize to his victims, that he made a series of bad decisions after he
lost his home to a real estate investment scam, and that he attended
anger management and substance abuse classes. He also stated
that he would learn from his mistakes to live a more responsible
and honest future and that, considering he grew up without a
mother or father, he knew the importance of positive role models
in his children’s lives. He also stated that he would cooperate fur-
ther with the agents and with the representatives from Lowe’s and
Synchrony Bank to prevent this from happening again and to help
train employees.
      Through counsel, Moore argued that the government’s ar-
gument that he exploited the COVID-19 pandemic was overstated,
considering there was no alleged conduct after March 2020 in the
USCA11 Case: 21-13285        Date Filed: 08/29/2022      Page: 10 of 19




10                      Opinion of the Court                   21-13285

indictment or arrest warrant. He requested a sentence of time
served as to Count One, followed by a two-year sentence as to
Count Two. He contended that the district court should impose a
time-served sentence as to Count One because: he was not a vio-
lent person and did not commit a violent crime; he would face
three years of supervised release; and he may be deported, despite
being brought from Canada at a very young age. He also argued
that courts have granted downward variances based on the collat-
eral consequences a defendant could face if deportable, including
ineligibility for early release, the inability to serve his sentence in a
minimum-security facility, and the inability to qualify for reduced
sentence credits for substance abuse programs. He contended that
he had entered a plea agreement, largely waived his right to appeal,
and cooperated with the government, and that, while the govern-
ment had not requested a lower sentence based on substantial co-
operation, the district court could consider his willingness to enter
into a plea agreement and cooperate.
       Next, Moore argued that, while Lowe’s and Synchrony Bank
submitted victim impact statements, Lowe’s and Synchrony Bank
were performing well financially despite the government’s prior in-
vestigation into Synchrony Bank’s fraudulent practices, which re-
sulted in a $225 million settlement. He also contended that the
$650,000 was a “drop in the bucket” compared to $225 million at
issue with Synchrony Bank, yet Synchrony Bank was not prose-
cuted, giving rise to a disparity in prosecution. The district court
responded that, while those people should have been prosecuted,
USCA11 Case: 21-13285       Date Filed: 08/29/2022     Page: 11 of 19




21-13285               Opinion of the Court                        11

Moore, who stole money from such people, should not get a dif-
ferent sentence as a result. The district court stated that the reason
it was considering an above-Guidelines sentence was that Moore
lied about his name before two federal judges and a federal proba-
tion officer. The district court also stated that there were 103 vic-
tims, which the Sentencing Guidelines adequately covered, and
that he did not have a horrendous record. Moore responded that
the report from his interview with pretrial services indicated that
they knew he had used the name Andre Moore at some point and
that the Guidelines accounted for him identifying himself as
Bookard in the initial appearance. The district court stated that the
Guidelines were not fully taking into account that he had lied to
two federal judges. Moore responded that the statement at his in-
itial appearance was unacceptable, which was accounted for in the
enhancement, and that Moore’s counsel had not had enough time
to speak to Moore before the statement at the pretrial release hear-
ing.
        The government responded that Moore had not committed
a simple error but lied three times, which would equal a six-level
enhancement if the Guidelines allowed the instances of obstruc-
tions to stack, and that it was not simple to figure out Moore’s real
identity, given the length of time, the statements made in his jail
calls, and the use of a fake Social Security number. The govern-
ment also argued that Moore deliberately misrepresented his iden-
tity three times because he wanted to continue his fraudulent iden-
tity, deceive the court, and get out of jail. The government also
USCA11 Case: 21-13285        Date Filed: 08/29/2022      Page: 12 of 19




12                      Opinion of the Court                  21-13285

noted that Moore failed to mention in his allocution the harm
Bookard faced, which was not accounted for in the Guidelines, as
Bookard was not included in the 106 victims. Next, the govern-
ment argued that, as to the pandemic, the PSI indicated that he
committed fraud through May 2020, including in a three-week pe-
riod in April 2020, and that the district court should not consider
the immigration consequences because it was unclear what those
consequences would be. The government also contended that,
while Moore sat down with the agents and accepted responsibility,
his cooperation did not go any further and that he denied knowing
a person caught on video with Moore at Lowe’s, who was a rela-
tive. The government also contended that Moore did not cooper-
ate against anyone else who helped him sell or purchase the
$650,000 in materials and that he was arrested in a Bentley likely
purchased from those proceeds.
       The district court stated that it thought an above-Guidelines
sentence would be appropriate and asked if Moore wanted more
time before proceeding. Moore stated that he would like to con-
tinue the sentencing at a later date to speak further with his coun-
sel.
       At the continuation of the sentencing hearing, Moore ar-
gued that the statutes to which he pleaded guilty and the Guide-
lines adequately considered all the issues related to his identity theft
and his being less than forthcoming with the courts, considering
the two-year mandatory sentence as to Count Two would run con-
secutively and he received the two-level enhancement for
USCA11 Case: 21-13285       Date Filed: 08/29/2022     Page: 13 of 19




21-13285               Opinion of the Court                        13

obstruction. He also argued that, while he was not excusing his
misrepresentations, his statement at his initial appearance was un-
counseled and that the district court should impose a within-guide-
line sentence. He also contended that, after several weeks, he man-
aged to meet with his counsel, correct the issue of his identity,
plead guilty, and do what was expected.
        Moore provided additional allocution, stating that, during
his first misrepresentation, he was chained with other inmates in
front of a screen and responded as Bookard, as it was the name un-
der which he was booked and the attorney at the hearing instructed
him to do so. He stated that it was not his intention to lie or de-
ceive the judge and that, before the second misrepresentation, he
had been in jail for several weeks before speaking to his counsel on
a non-privileged call and thought that he could not tell anyone his
true name until meeting his counsel in person. Upon questioning
by the district court, Moore stated that, before his arrest, he rented
vacation rentals until the Zika virus destroyed tourism in Miami
and he lost his home. The district court confirmed with Moore
that his offense conduct lasted nine or ten months, that he sold the
things he purchased using the victims’ PII online, and that he ac-
quired the PII online in part from the dark web.
      The government responded that Moore was attempting to
mislead the court, considering, on top of the two statements before
the magistrate judges, he spent months identifying himself as
Bookard on jail calls and telling people not to say his name. The
government also argued that Moore’s counsel did not know his
USCA11 Case: 21-13285      Date Filed: 08/29/2022     Page: 14 of 19




14                     Opinion of the Court               21-13285

real name and that it took between June 2020 and May 2021 to fig-
ure out his real identity. The government also contended that it
believed Moore had been working with another person, who was
seen on video in Lowe’s next to Moore, and that, considering
Moore said he did not know the individual, he did not cooperate
fully and did not provide truthful information. Through counsel,
Moore replied the government knew of Moore’s identity by the
time of his proffer in March 2021 and that Moore told the agents
that the person in the video was his cousin, who was not involved
in the fraud. He also argued that he was not denying that he main-
tained that he was Bookard for far longer than he should have. The
government responded that, while Moore identified his cousin in
the video, he denied his cousin’s involvement despite the use of his
cousin’s Amazon account to sell the products. Moore replied that
his use of the Amazon account for illegitimate purposes was un-
known to his cousin.
       The district court recalculated the guideline range as 37 to
46 months’ imprisonment as to Count One with 2 consecutive
years’ imprisonment as to Count Two. The district court noted
that the parties had made statements and stated that it had re-
viewed the PSI and all other submissions from the government and
Moore. The district court imposed 3 years total of supervised re-
lease and $650,145.03 in restitution. The district court stated that
it had considered the 18 U.S.C. § 3553(a) factors and that the sen-
tence was sufficient but not greater than necessary for the purposes
of sentencing. The district court found that there was theft of
USCA11 Case: 21-13285        Date Filed: 08/29/2022      Page: 15 of 19




21-13285                Opinion of the Court                         15

$650,000 over a short 6-month period in a very systematic, intelli-
gent, knowing, and deliberate way that involved over a hundred
victims, who had to figure out how to fix their credit history. The
district court also found that Bookard had written a letter stating
how Moore had ruined his life and that Bookard would have to go
through life contending with the difficulties caused by Moore’s ac-
tivities. The district court found further that $43,000 of the theft
occurred during a 3-week period in April 2020 during the pan-
demic, when people were sheltering at home. Additionally, the
district court found that, while Moore did not give a fake name
overtly to the courts, he remained silent when Bookard’s name was
called and perpetuated that lie in his jail calls.
        Next, the district court found that the Sentencing Guidelines
did not fully capture all the activities it mentioned and that, to deter
this type of conduct, it was imposing a sentence above the Guide-
lines range, although it did not think Moore deserved to be “maxed
out” at ten years. Accordingly, the district court sentenced Moore
to 72 months’ imprisonment as to Count One and 24 months’ of
imprisonment as to Count Two, to be conserved consecutively, for
a total of 96 months’ imprisonment. Moore reaffirmed his previ-
ous objections and objected to the sentence as procedurally and
substantively unreasonable. In its statement of reasons, the district
court indicated that it imposed a sentence outside the Sentencing
Guidelines system, i.e., above the Guidelines range, based on the
nature and circumstances of the offense, including the victim
USCA11 Case: 21-13285       Date Filed: 08/29/2022     Page: 16 of 19




16                     Opinion of the Court                 21-13285

impact, and the need to afford adequate deterrence to criminal con-
duct.
      This appeal ensued.
                                 II.
        We review the substantive reasonableness of a sentence un-
der the deferential abuse-of-discretion standard. Gall v. United
States, 552 U.S. 38, 51 (2007). We consider whether a sentence is
substantively unreasonable under the totality of the circumstances
and in light of the § 3553(a) factors. United States v. Cubero,
754 F.3d 888, 892 (11th Cir. 2014). The district court must evaluate
all of the § 3553(a) factors, but the weight accorded to each factor
is within the sound discretion of the district court. United States v.
Ramirez-Gonzalez, 755 F.3d 1267, 1272–73 (11th Cir. 2014). The
party challenging the sentence bears the burden to show that it is
unreasonable in light of the record and the § 3553(a) factors.
United States v. Shabazz, 887 F.3d 1204, 1224 (11th Cir. 2018). We
thus will not reverse a sentence unless “we are left with the definite
and firm conviction that the district court committed a clear error
of judgment in weighing the § 3553(a) factors by arriving at a sen-
tence that lies outside the range of reasonable sentences dictated
by the facts of the case.” United States v. Overstreet, 713 F.3d 627,
636 (11th Cir. 2013) (quoting United States v. Shaw, 560 F.3d 1230,
1238 (11th Cir. 2009)). The district court’s imposition of a sentence
well below the statutory maximum penalty is an indicator of rea-
sonableness. United States v. Croteau, 819 F.3d 1293, 1310 (11th
Cir. 2016).
USCA11 Case: 21-13285        Date Filed: 08/29/2022     Page: 17 of 19




21-13285                Opinion of the Court                        17

       The § 3553(a) factors that the district court is to consider in-
clude: (1) the nature and circumstances of the offense, and the his-
tory and characteristics of the defendant; (2) the need for the sen-
tence imposed to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense
as well as to afford specific and general deterrence; (3) the kinds of
sentences available; (4) the kinds of sentence and the sentencing
range; (5) any pertinent policy statement; (6) the need to avoid un-
warranted sentences disparities among defendants with similar rec-
ords; and (7) the need to provide restitution to any victims of the
offense.
        The justification for a variance “must be ‘sufficiently com-
pelling to support the degree of the variance.’” United States v.
Irey, 612 F.3d 1160, 1187 (11th Cir. 2010) (en banc) (quoting Gall v.
United States, 552 U.S. 38, 50 (2007)). “The sentencing court must
give ‘serious consideration’ to the extent of any departure from the
guidelines, and must offer ‘sufficient justifications’ for its conclu-
sion that an unusually harsh or light sentence is appropriate.” Id.
at 1186 (quoting Gall, 552 U.S. at 46). We do not presume that a
sentence outside of the guideline range is unreasonable and give
deference to the district court’s decision that the § 3553(a) factors
support its chosen sentence. Id. at 1187. Even if a particular factor
is already accounted for by the Guidelines, district courts maintain
discretion to consider the factor in deciding whether a variance is
warranted. United States v. Goldman, 953 F.3d 1213, 1222 (11th
Cir. 2020).
USCA11 Case: 21-13285       Date Filed: 08/29/2022     Page: 18 of 19




18                     Opinion of the Court                 21-13285

                                 III.
       Here, we conclude that Moore’s above-Guidelines sentence
was substantively reasonable. First, the 72-month sentence as to
Count One was well below the statutory maximum penalty of 120
months, which is an indicator of reasonableness, Croteau, 819 F.3d
at 1310, and the consecutive 24-month sentence as to Count Two
was mandatory, 18 U.S.C. § 1028A(a)(1).
       The district court also stated that it considered the § 3553(a)
factors and gave a sufficiently compelling justification for the up-
ward variance, including the impact on the victims and the need to
afford deterrence. Indeed, in imposing the sentence, the court ex-
plained that: there was a theft of $650,000 over a short 6-month
period in a very systematic, intelligent, knowing, and deliberate
way that involved over a hundred victims; that Bookard would
have to go through life contending with the difficulties caused by
Moore’s activities; that $43,000 of the theft occurred during a 3-
week period in April 2020 during the pandemic; and that he re-
mained silent when Bookard’s name was called in court and per-
petuated that lie in his jail calls. The court further explained that
several factors were not fully accounted for by the Guidelines
range, i.e., the amount of victims, the injury to Bookard as a result
of Moore stealing Bookard’s identity, and the number of times he
misrepresented his identity to federal judges and a federal proba-
tion officer. And the court also stated it had explicitly considered
Moore’s various mitigating factors, such as his acceptance of
USCA11 Case: 21-13285      Date Filed: 08/29/2022   Page: 19 of 19




21-13285              Opinion of the Court                     19

responsibility by pleading guilty and cooperating with the govern-
ment and the immigration consequences.
      Accordingly, we affirm Moore’s sentence.
      AFFIRMED.